Order, Family Court, New York County (Sara E Schechter, J.), entered on or about August 15, 2006, which, insofar as appealed from, after a fact-finding hearing, found that respondent mother neglected the subject children, unanimously reversed, on the law, without costs, and the petition dismissed.
Despite evidence that respondent’s apartment was “messy” and that her 16-month-old daughter suffered a minor burn on her bottom after she sat on the edge of a bed and touched an uncovered steam pipe while she was bouncing and playing on the bed with her father and sister, and according due deference to the findings of the trier of fact, given the uncontradicted testimony of both the Administration for Children’s Services caseworker regarding the condition of the apartment and respondent concerning the circumstances of the burn and the prompt treatment thereof, the court’s determination that respondent neglected her children within the meaning of Family Court Act § 1012 (f) (i) (A) and § 1046 (b) (i) was unsupported by a preponderance of the evidence. Concur—Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.